Title: Notes on Debates, 23 January 1783
From: Madison, James
To: 


Thursday Jany 23.
The Report of the come. last mentioned consisting of a state of the variations in the Treaty of Amity & commerce with the States General from the plan proposed by Congress, of a form of ratification of the sd Treaty & of the Convention, & of a proclamation comprehending both was accepted & passed; the variations excepted wch. were not meant to be entered on the journals. Both the Committee & Congress were exceedingly chagrined at the extreme incorrectness of the American copies of these national acts, and it was privately talked of as necessary to admonish Mr. Adams thereof, & direct him to procure with the concurrence of the other party a more correct & perspicuous copy. The Report of the Come. as agreed to, havg. left a blank in the act of ratification for the insertion of the Treaty & Convention, & these being contained both in the Dutch & American languages, the former column signed by the Dutch Plenpos. only & the latter by Mr. Adams only. The Secy. asked the direction of Congs. whether both columns or the American only ought to be inserted. On this point several observations were made & different opinions expressed. In general the members seemed to disaprove of the mode usd & would have preferred the use of a neutral language. As to the request of the Secy.[,] Mr. Wilson was of opinion that the American Columns only sd. be inserted, Several others concurred in this opinion; supposing that as Mr. Adams had only signed those columns, our ratifications ought to be limited to them. Those who were of a different opinion, considered the two parts as inseperable & as forming one whole, & consequently that both ought to be inserted. The case being a new one to Congress, it was proposed & admitted that the insertion might be suspended till the next day, by which time some authorities might be consulted on the subject.
A come. consisting of Mr. Madison, Mr. Mifflin & Mr. Williamson reported in consequence of a motion of Mr. Bland, a list of books proper for the use of Congress, and proposed that the Secy. sho’d be instructed to procure the same. In favr. of the Rept. it was urged as indispensable that Congress sd. have at all times at command such authors on the law of Nations, treaties Negociations &c as wd. render their proceedings in such cases conformable to propriety; and it was observed that the want of this information was manifest in several important acts of Congress. It was further observed that no time ought to be lost in collecting every book & tract which related to American Antiquities & the affairs of the U.S. since many of the most valuable of these were every day becoming extinct, & they were necessary not only as materials for a Hist: of the U.S. but might be rendered still more so by future pretensions agst. their rights from Spain or other powers which had shared in the discoveries & possessions of the New World. Agst. the Report were urged 1st. the inconveniency of advancing even a few hundred pounds at this crisis; 2dly. the difference of expence between procuring the books during the war & after a peace. These objections prevailed, by a considerable majority. A motion was then made by Mr. Wilson 2ded. by Mr. Madison to confine the purchase for the present to the most essential part of the books. This also was negatived.
